728 A.2d 223 (1999)
158 N.J. 149
STATE of New Jersey, Plaintiff-Respondent,
v.
Kevin PLEASANT, Defendant-Appellant.
Supreme Court of New Jersey.
Argued March 30, 1999.
Decided May 17, 1999.
Mordecai D. Garelick, Assistant Deputy Public Defender, for defendant-appellant (Ivelisse Torres, Public Defender, attorney).
Deborah C. Bartolomey, Deputy Attorney General, for plaintiff-respondent (Peter Verniero, Attorney General of New Jersey, attorney).
PER CURIAM.
We affirm the judgment of the Appellate Division substantially for the reasons expressed in the majority opinion below. 313 N.J.Super. 325, 712 A.2d 1215. We conclude that the jury instruction concerning the offense of employing a juvenile in a drug distribution scheme, N.J.S.A. 2C:35-6, did not constitute reversible error.
Although we are in accord with the majority's finding that the jury charge was adequate, we agree with the dissenting member's observation that N.J.S.A. 2C:35-5(a), one of the statutes on which a violation of N.J.S.A. 2C:35-6 may be predicated, is potentially ambiguous. 313 N.J.Super. at 343, 712 A.2d 1215 (Lesemann, J., dissenting). Accordingly, for the trial court to have granted defendant's request for a clarifying instruction would have been preferable. Moreover, because of the sharp conflict between the State's and defendant's version of the facts, an instruction that integrated the contrasting factual versions of the critical events into the court's explanation of the law would have assisted the jury in its deliberations. See State v. Concepcion, 111 N.J. 373, 379, 545 A.2d 119 (1988) (noting that in appropriate circumstances trial court should "mold the instruction in a manner that explains the law to the jury in the context of the material facts of the case").
Nonetheless, we are constrained to examine the charge in its entirety. State v. LaBrutto, 114 N.J. 187, 204, 553 A.2d 335 (1989). Because the trial court made it clear that purchasing a controlled dangerous substance, without an intent to distribute, would not be sufficient to support defendant's conviction on the charge of employing a juvenile in a drug distribution scheme, we are satisfied that the jury instruction, when viewed in its entirety, accurately and adequately informed the jury of the relevant law. We affirm the judgment of the Appellate Division.
For AffirmanceChief Justice PORITZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN7.
OpposedNone.